Dickinson, J.,
(dissenting..) I am unable to concur in the foregoing opinion, as respects the refusal of the court to require an election on the part of the state when it rested its case. The indictment was for one specific offence, and only for such a specific offence could there be a conviction. The case, as presented on the part of the state, showed several independent, completed sales, constituting several of-fences, upon either one of which a conviction was possible. Such being the case, and the evidence not being such as to indicate which one of the several transactions is relied upon by the state as constituting the offence charged, the necessity for an express election, at least before the defendant should be required to present his defence, seems to me to be apparent. Otherwise he must defend as to each one of the several sales as though each one severally constituted the particular act for which he is put upon trial.